[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12656                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               MARCH 2, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                           D.C. Docket No. 1:91-cr-00839-KMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllll                                                lPlaintiff - Appellee,

                                          versus

ARTURO MORALES,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (March 2, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Arturo Morales appeals his 33-month sentence, imposed upon the

revocation of his supervised release. On appeal, Morales argues that his sentence
was procedurally unreasonable because the district court did not adequately

address his arguments at sentencing or take into consideration the 18 U.S.C.

§ 3553(a) factors. Morales also argues that his sentence was substantively

unreasonable because it was greater than necessary to meet the § 3553(a)

sentencing goals.

         We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). Under the abuse of discretion standard, the sentence

will be affirmed “unless we find that the district court has made a clear error of

judgment.” United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en

banc).

         In reviewing the reasonableness of a sentence, we conduct a two-step

review, first ensuring that the sentence was procedurally reasonable, meaning the

district court properly calculated the guidelines range, treated the guidelines range

as advisory, considered the § 3553(a) factors, did not select a sentence based on

clearly erroneous facts, and “adequately explain[ed] the chosen sentence.” Gall,
552 U.S. at 51, 128 S. Ct. at 597. When revoking a defendant’s term of supervised

release, 18 U.S.C. § 3583(e) instructs courts to consider certain 18 U.S.C.

§ 3553(a) sentencing factors in determining an appropriate sentence. Specifically,

                                           2
sentencing courts must consider (1) “the nature and circumstances of the offense

and the history and characteristics of the defendant”; (2) the need to adequately

deter criminal conduct; (3) the need “to protect the public from further crimes of

the defendant”; (4) the need “to provide the defendant with educational or

vocational training, medical care, or other correctional treatment”; (5) the

applicable sentencing range; (6) any pertinent policy statements of the Sentencing

Commission; (7) the need to avoid unwarranted sentencing disparities; and (8)

“the need to provide restitution to any victims.” See 18 U.S.C. §§ 3553(a)(1),

(a)(2)(B)-(D), (a)(4)-(7), 3583(e).

      At the time of sentencing, the court shall state its reasons for imposing the

particular sentence. 18 U.S.C. § 3553(c). However, the court is not required “to

state on the record that it has explicitly considered each of the § 3553(a) factors or

to discuss each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324,

1329 (11th Cir. 2005). Rather, it is within the district court’s “own professional

judgment” to determine the detail necessary in its statement of reasons. Rita v.

United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468, 168 L. Ed. 2d 203

(2007). It may be clear from the circumstances of the case that the district court

rests its “decision upon the Commission’s own reasoning that the Guidelines

sentence is a proper sentence (in terms of § 3553(a) and other congressional

                                          3
mandates) in the typical case, and that the [court] has found that the case before

[it] is typical.” Id., 551 U.S. at 357, 127 S. Ct. at 2468. Thus, the court’s

acknowledgment that it has considered the § 3553(a) factors together with the

parties’ arguments is sufficient. See United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005).

      Once we determine that a sentence is procedurally sound, we must examine

whether the sentence was substantively reasonable in light of the record and the

§ 3553(a) factors. Talley, 431 F.3d at 788. The district court is required to impose

a sentence that is “sufficient, but not greater than necessary, to comply with the

purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment

for the offense, adequately deter criminal conduct, protect the public from further

criminal conduct by the defendant, and provide the defendant with needed

educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2). In

imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guidelines range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

                                           4
§ 3553(a)(1), (a)(3)-(7). We expect a sentence within the guidelines range to be

reasonable. United States v. Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir. 2010).

The party challenging the sentence has the burden of establishing that the sentence

was unreasonable. Talley, 431 F.3d at 788.

      Upon review of the record and consideration of the parties’ briefs, we

affirm. First, Morales’s sentence was procedurally reasonable. The district court

correctly calculated the guidelines range, gave the parties the opportunity to

address the court, considered the parties’ statements and the violation report, and

determined that a sentence within the guidelines range was appropriate. Morales

argues that the district court erred by not considering his principle arguments.

However, Morales himself chose not to make any arguments at his revocation, and

his attorney merely asked for a sentence at the low end of the guidelines range

because Morales was serving a life sentence in Alabama. Immediately after

Morales’s attorney made that request, the court stated that it had “carefully

considered the statements of all parties.” Therefore, the record indicates that the

court did consider Morales’s principle arguments, and Morales’s sentence was

procedurally reasonable.

      Morales’s sentence was also substantively reasonable in light of the record

and the § 3553(a) factors. The court’s 33-month sentence was within the

                                          5
guidelines range, and we ordinarily expect such a sentence to be reasonable. See

Alfaro-Moncada, 607 F.3d at 735. The sentence also met the goals encompassed

within 18 U.S.C. § 3553(a). Morales served twelve years in prison after he

pleaded guilty to nine drug-related counts in this case, and, within a year of his

release, Morales had already violated his supervised release and trafficked cocaine

and marijuana. He has shown a disregard for the laws of the United States, and his

guidelines sentence was necessary to promote respect for the law, provide just

punishment, and deter him from future criminal activity. Furthermore, Morales

has not pointed to any facts to support his claim that his sentence was

substantively unreasonable. Therefore, the district court’s sentence was

substantively reasonable. Accordingly, we affirm Morales’s 33-month sentence.

Morales’s request for oral argument is denied.

      AFFIRMED.




                                          6